Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 24, 2018

The Court of Appeals hereby passes the following order:

A18I0158. NYLGIA C. CALLAWAY v. KELLY E. SINGER.

      In this divorce action, Nylgia C. Callaway seeks interlocutory review of the
trial court’s January 11, 2018 order denying Callaway’s motion for custody of and
visitation with Kelly E. Singer’s minor children and granting Singer’s motion for
partial summary judgment. The trial court issued a certificate of immediate review
twelve days later, on January 23, 2018. We lack jurisdiction.
      Under OCGA § 5-6-34 (b), a party may request interlocutory review only if the
trial court certifies within ten days of entry of the order at issue that immediate review
should be had. If the certificate of immediate review is not entered within that ten-
day period, it is untimely, and the party seeking review must wait until the final
judgment to appeal. See OCGA § 5-6-34 (b); Wilcher v. Confederate Packaging, Inc.,
287 Ga. App. 451, 452 (1) (651 SE2d 790) (2007).
      Here, the trial court did not enter its certificate of immediate review within ten
days of the order Callaway seeks to appeal. Accordingly, we lack jurisdiction over
this application for interlocutory appeal, which is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          04/24/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.